Citation Nr: 9925251	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  99-00 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO that denied a claim of entitlement to service 
connection for PTSD.  The veteran was notified of the denial 
by a letter in October 1997.  (The Board notes that service 
connection for psychiatric disability other than PTSD was 
addressed in a December 1998 statement of the case (SOC); 
however, the veteran's October 1997 notice of disagreement 
limited his appeal to the PTSD denial.)  In June 1999, the 
veteran testified at a hearing before a member of the Board.

In a written statement of December 1998, the veteran raised 
the issue of entitlement to an increased rating for bronchial 
asthma.  This issue has not yet been addressed by the RO and 
is consequently referred to the RO for appropriate action.


FINDING OF FACT

Evidence has been presented which implicitly links PTSD with 
military service.


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998); Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,807-32,808 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) has held that competent evidence pertaining to 
each of three elements must be submitted in order make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability, 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

Service connection for PTSD requires that there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); 64 Fed. 
Reg. 32,807-32,808 (1999).  Where it is determined that the 
veteran was engaged in combat with the enemy and the claimed 
stressor is related to such combat, the veteran's lay 
testimony regarding the claimed stressor is accepted as 
conclusive as to its actual existence absent clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 (1999).  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); Cohen, 10 Vet. App. at 128.

The veteran contends that he has PTSD as a result of 
stressors he experienced during service in Vietnam.  The 
veteran's DD-214 and personnel records reveal that he served 
in Vietnam and that his military occupational specialty was a 
stock and control and accounting specialist.  His 
commendations included the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal with 60-Device, 
1 O/S Bar, and Army Commendation Medal with Oak Leak Cluster.

VA outpatient treatment records, dated from April 1998 to 
June 1999, show that, beginning in April 1998, the veteran 
was found to have, among other disorders, chronic severe 
PTSD; however, no supporting stressors were reported.  On the 
other hand, a private examiner's report, dated in 
October 1998, reflects a diagnosis of PTSD and implies that 
PTSD is related to the veteran's military service in Vietnam.  
The reasonable inferences made from reading the physician's 
report lead the Board to conclude that the veteran's claim of 
service connection for PTSD is well grounded.  In other 
words, there is a strong suggestion that the veteran has PTSD 
that is linked to service in Vietnam.  Under these 
circumstances, the Board finds that the claim of service 
connection for PTSD is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Cohen, 10 Vet. App. at 136-37.  


ORDER

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.


REMAND

As noted above, the veteran contends that he has PTSD that is 
a result of stressors he experienced during service in 
Vietnam.  In support of his claim, the veteran has provided 
written statements and testimony describing several stressful 
events he contends he experienced during his period of active 
service in Vietnam.  He reported that he was assigned to D 
Detachment, 27th Maintenance Battalion, 1st Air Calvary 
Division while stationed at Tay Ninh and Bien Hoa.  He also 
reported that he was with A Company, 27th Maintenance 
Battalion at Bien Hoa.  He noted that, during his first month 
in Vietnam, he participated in details and drove retrograde 
runs.  While driving on the road, he recalled being under 
sniper fire at several times, especially at night.  The 
veteran reported that, while stationed at Tay Ninh, he was 
subjected to rocket attacks sometime between July and 
November 1970.  He reported that he was transferred to Bien 
Hoa, where he went from D Attachment to D Company with the 
2nd Battalion in 1970.  He also described an incident while 
lying against a manmade berm, called the greenline, when he 
was subjected to mortar fire.  He further noted that, while 
stationed at Bien Hoa, he was on the greenline almost every 
other night pulling guard duty.  

In the present case, PTSD has been diagnosed by both VA and 
private physicians, and medical opinion is of record that 
implicitly relates such an assessment to the veteran's 
experiences in Vietnam.  It appears, however, that such 
medical opinion was based only upon the veteran's 
uncorroborated account of what he experienced in service.  
The record contains no evidence, independent of the veteran's 
own statements, indicating that he experienced such events.  
In short, what is lacking is credible supporting evidence 
that the claimed in-service stressors occurred.  See 
38 C.F.R. § 3.304(f).

Under the circumstances here presented, the Board finds that 
the duty to assist has not been completely fulfilled because 
the avenues available for corroborating the veteran's claim 
have not been fully explored.  The evidence of record shows 
that the RO obtained the veteran's service personnel records, 
service medical records, and contacted the veteran, by letter 
in June 1997, and asked that he provide the RO with specific 
information regarding his stressors (the events, the dates, 
his unit of assignment, and/or the names of witnesses).  
However, the RO did not contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (previously 
known as the U.S. Army and Joint Services Environmental 
Support Group) to search its records to determine whether the 
veteran's claimed stressors can be corroborated.  The Court 
has implied that at least one such search by USASCRUR is 
required when a veteran submits a well-grounded claim of 
service connection for PTSD, and that ROs should ask veterans 
to provide follow-up information as to dates, times, 
locations, etc. as to claimed stressors - even when the 
veteran was asked for such information prior to claiming the 
stressors, and he failed to do so in his stressor statement.  
See Cohen, 10 Vet. App. at 148.  Therefore, a remand is 
warranted so that the RO can ask the veteran once again to 
specify the dates, times, and locations of the claimed 
stressors, and to ask USASCRUR to search its records for 
supporting evidence of the stressor events.  38 C.F.R. § 19.9 
(1998).  It should be pointed out that corroboration of every 
detail, such as the veteran's own personal involvement, is 
not necessary.  Suozzi v. Brown, 10 Vet. App. 307 (1997).

Moreover, a remand is also required so that efforts may be 
undertaken to procure additional medical records pertinent to 
the veteran's claim.  In a written statement in 
December 1998, the veteran reported that he was sexually 
abused as a child, and that a counselor at the Huntington, 
West Virginia Vet Center (Huntington Vet Center) believed 
that the veteran had PTSD, which was worsened by service in 
Vietnam.  At his hearing in June 1999, the veteran testified 
that he had been treated by Dr. Clay since 1997 through an 
employee assistance program, Dr. Bernier and Dr. Jack 
Zimmerman at VA hospital since 1996 or 1997, and Dr. 
McCollister.  He indicated that these physicians have related 
his psychiatric disorder to service.  He also testified that 
his family and VA doctor agree that he probably had a panic 
disorder in Vietnam.  Complete copies of these treatment 
reports have not been associated with the claims file and may 
be pertinent to his claim.  On remand, an effort should be 
made to obtain them so that the veteran's claim can be 
adjudicated on the basis of a complete evidentiary record.

Finally, the Board finds that it would be useful to schedule 
the veteran for a VA psychiatric examination that takes into 
account any supporting evidence of the claimed stressors, or 
lack thereof, in light of the fact that the veteran has not 
previously had a formal VA examination.  38 C.F.R. § 19.9 
(1998).  All actions taken by the RO to verify the veteran's 
stressor(s) must also be documented and associated with his 
claims file. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including any lay statements from anyone 
who served with him and could provide 
independent verification of his 
stressors.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of current treatment for PTSD 
that has not already been made a part of 
the record, including any treatment 
reports from the Huntington Vet Center, 
Dr. Clay, Dr. Bernier, Dr. McCollister, 
Dr. Zimmerman, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159.  

3.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide, to the extent he is able, 
specific details of the claimed stressful 
events during service, including exact 
dates, places, detailed descriptions of 
the events, duty assignments, and names 
or other identifying information 
concerning any individuals involved in 
the events.  He should be asked to 
provide the dates and locations of any 
mortar or rocket attacks, and sniper fire 
to which he was subjected in Vietnam.  
The veteran's units of assignment should 
be clarified.  The veteran should be 
advised that this sort of information is 
necessary to obtain supporting evidence 
of the occurrence of the stressful 
events.

4.  The RO should provide the USASCRUR 
with as much detail as possible in order 
to obtain verification of combat or the 
alleged stressors.  At a minimum, the RO 
should provide USASCRUR with copies of 
the veteran's DD-214, service personnel 
records, a stressor list prepared by the 
RO, and any other information provided by 
the veteran that is responsive to 
USASCRUR's needs.  

5.  The USASCRUR should be asked to state 
whether any additional information is 
required of the veteran to conduct its 
research and, if so, the RO should 
forward this request to the veteran.  The 
veteran should be asked to provide the 
additional information.  

6.  After the above development has been 
completed, the RO should schedule the 
veteran for a special VA examination to 
determine if he currently has PTSD due to 
in-service stressor(s).  All indicated 
tests and studies, including 
psychological testing, should be 
performed.  The claims folder should be 
made available to and be reviewed by the 
examining physician prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating the 
veteran's experiences.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment on the link 
between the current symptomatology and 
one or 

more of the in-service stressors which 
have been corroborated, if any, as well 
as the sufficiency of the stressor to 
establish the diagnosis of PTSD.  An 
opinion should also be expressed as to 
whether the veteran in fact had PTSD 
prior to service that was made worse 
during military service.  The examination 
report should include complete rationale 
for all opinions expressed.

7.  The RO should take adjudicatory 
action.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SOC 
was issued in December 1998.  38 C.F.R. 
§§ 19.29, 19.31 (1998).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






